FILED
                           NOT FOR PUBLICATION
                                                                           FEB 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CARLA VAN PELT,                                  No. 13-15906

              Plaintiff - Appellant,             D.C. No. 3:11-cv-00061-HDM-
                                                 VPC
 v.

STATE OF NEVADA, EX REL.                         MEMORANDUM*
NEVADA DEPARTMENT OF
CORRECTIONS,

              Defendant - Appellee.


                 Appeal from the United States District Court
                          for the District of Nevada
              Howard D. McKibben, Senior District Judge, Presiding

                           Submitted February 9, 2016**
                             San Francisco, California

Before: HAWKINS, W. FLETCHER, and MURGUIA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Plaintiff Carla Van Pelt (“Van Pelt”) appeals the summary judgment grant to

defendant State of Nevada ex rel. Department of Corrections (“NDOC”) on her Title

VII claim of disparate treatment gender discrimination. We affirm.

      A plaintiff alleging disparate treatment under Title VII must first establish a

prima facie case of discrimination. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S.

248, 252-53 (1981). A prima facie case is established for plaintiffs who can “show

that: (1) they belonged to a protected class; (2) they were qualified for their jobs; (3)

they were subjected to an adverse employment action; and (4) similarly situated

employees not in their protected class received more favorable treatment.” Moran v.

Selig, 447 F.3d 748, 753 (9th Cir. 2006). Van Pelt was terminated for chronically

being late to work and/or leaving early, and then falsifying logbooks and timesheets

to show she had worked longer hours than she actually did.

      The district court properly found that Van Pelt failed to carry her burden at the

fourth prong because she failed to identify any male employees who committed

similar transgressions but were not fired. See Vasquez v. County of Los Angeles, 349

F.3d 634, 641 (9th Cir. 2003) (no inference of discrimination where employees not

similarly situated and the type and severity of alleged offense dissimilar); see also

Hawn v. Exec. Jet Mgmt., 615 F.3d 1151, 1156-58 (9th Cir. 2010).




                                           2
       Van Pelt waiver her argument that she established disparate treatment with

direct evidence of discrimination, because she failed to present that argument to the

district court. See Walsh v. Nev. Dep’t of Human Res., 471 F.3d 1033, 1037 (9th Cir.

2006) (“Issues not presented to a district court generally cannot be heard on appeal.”).

Although Van Pelt survived summary judgment on her Title VII retaliation claim, she

stipulated to dismiss this claim with prejudice prior to trial, along with “any other First

Amendment claim that can be read as asserted” in her complaint, and “any claim of

hostile work environment/sexual harassment.”            Accordingly, no other claims

mentioned in her opening brief are properly before us.

       AFFIRMED.




                                            3